Title: From Alexander Hamilton to William C. Bentley, 17 August 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            New York August 17, 1799
          
          Col. Parker mentions to me that you have placed an officer at Sheperd’s Town for the purpose of enlistment. You will be pleased, if this has been the case, to withdraw the officer from that station, d as I do not recollect that any change in the primitive arrangement has authorized the measure
          With great consideration I am Sir &c &c
        